                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

MELISSA GORE                                       )
                      Plaintiff,                   )
                                                   )
v.                                                 )       JUDGMENT
                                                   )
                                                   )       No. 7:17-CV-44-FL
WAL-MART STORES, INC., XYZ                         )
CORPORATION, INC., and JOHN DOE                    )
                Defendants.                        )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, upon
consideration of the parties joint motion to remand.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
February 6, 2019, more particularly described therein, that this case is remanded to the General
Court of Justice, Superior Court Division, Columbus County, North Carolina.

This Judgment Filed and Entered on February 6, 2019, and Copies To:
Tracie H. Brinson (Via CM/ECF Electronic Notification)
Michael W. Washburn (Via CM/ECF Electronic Notification)
The Clerk of Court of Columbus County (via US mail - Columbus County Courthouse, P O Box
1587, Whiteville, NC 28472.)

February 6, 2019                    PETER A. MOORE, JR., CLERK

                                      /s/ Sandra K. Collins
                                    (By) Sandra K. Collins, Deputy Clerk
